          Case 1:20-cv-00849-CKK Document 54 Filed 04/21/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 EDWARD BANKS, et al.,

 Plaintiffs,

 v.
                                                    Civil Action No. 20-0849 (CKK)
 QUINCY BOOTH, et al.,

 Defendants.



                   DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO
                  JOIN THE UNITED STATES AS A NECESSARY PARTY

                                         INTRODUCTION

        Defendants Quincy Booth and Lennard Johnson (collectively, the District) moved to join

the United States of America (United States) as a necessary party under Federal Rule of Civil

Procedure 19(a). Plaintiffs oppose, insisting that Warden Johnson is the only proper respondent in

a habeas proceeding, and that the United States cannot be joined as a defendant. Plaintiffs present

a false dichotomy, arguing that because they have styled this action as seeking habeas corpus

relief, the Prison Litigation Reform Act (PLRA), 18 U.S.C. § 3626, does not apply, and the

involvement of the United States is “irrelevant.” Pls.’ Opp. at 1. Plaintiffs are incorrect. This is not

solely a habeas proceeding, and even if it were, the United States is certainly permitted to

acquiesce to its joinder in a habeas proceeding, as it has done here. Indeed, for habeas relief

involving those inmates under a District of Columbia sentence, the U.S. Attorney’s Office is the

only proper respondent. The PLRA and a host of other legal issues further support the involvement

of the United States, so that it can protect its interests and so that the District is not subject to
          Case 1:20-cv-00849-CKK Document 54 Filed 04/21/20 Page 2 of 8




competing legal obligations. The Court should grant the District’s motion to join the United States

as a necessary party.

                                           ARGUMENT

I.      This Is Not Solely a Habeas Matter, and Regardless, the United States Is Still a Proper
        Party.

        Plaintiffs argue that “the only proper respondent in a federal habeas case is the immediate

physical custodian of the inmate.” Pls.’ Opp. at 1 (emphasis in original). But that conclusion only

takes plaintiffs so far—this is not just a habeas matter, because plaintiffs have also brought claims

under 42 U.S.C. § 1983 (Section 1983). It is not an either/or proposition. Cf. Pls.’ Opp. at 2

(“[P]laintiffs’ conditions claims arise under Section 1983 also, but these are not the claims for

release[.]”).

        Plaintiffs state categorically that the United States cannot be a respondent in a federal

habeas action, Pls.’ Opp. at 3, but they are incorrect. See Lane v. United States, Civil Action No.

14–731, 2015 WL 6406398, *3 (D.D.C. Oct. 21, 2015) (noting that the United States can waive

the “immediate custodian” defense in habeas proceedings) (discussing Rumsfeld v. Padilla, 542

U.S. 426, 439 (2004)). 1 In its response to the District’s motion to join, the United States noted that

it did not oppose the motion, agreeing with the District:

        [O]rdering the release of a significant number of the individuals currently confined
        in the D.C. Jail—the relief sought by Plaintiffs in this action—would primarily
        affect proceedings brought or authorized by the United States. Accordingly, if the
        Court is inclined to consider a reduction of the inmate population at the D.C. Jail,
        or the release of inmates generally, the United States has an obvious interest in the
        imposition of any such remedies, and should be permitted to articulate and defend
        that interest in this case.

1
        In Lane, a pro se prisoner incarcerated in a federal penitentiary in Kentucky brought a
habeas action against the United States. 2015 WL 6406398 at *1. The court found that the United
States had waived the “immediate custodian” defense because it “responded to the petition without
invoking” that rule and did so “fully cognizant of the fact that the United States cannot be sued in
its own name without the unambiguous consent of Congress[.]” Id. at *3.


                                                  2
          Case 1:20-cv-00849-CKK Document 54 Filed 04/21/20 Page 3 of 8




U.S. Resp. [46] at 1.

       The United States did not raise the immediate custodian defense and plaintiffs’ invocation

of it here does not mandate the exclusion of the United States as a party. See also Rhines v. Weber,

544 U.S. 269, 276 (2005) (trial court had discretion to stay “mixed” habeas petition to allow

exhaustion of unexhausted claims in state court). 2 Plaintiffs’ suit here is similarly “mixed,” seeking

habeas relief and bringing claims under Section 1983. See Compl. ¶¶ 11–12.

       In addition, plaintiffs’ cited authorities do not involve a class action through habeas, which

raises a host of other legal questions that the United States has an interest in addressing (because

it is the prosecuting authority for essentially the entire putative class). The absence of the United

States as a party would “as a practical matter impair or impede the [United States’] ability to protect

[its] interest” in the oversight of inmates under its authority. See Fed. R. Civ. P. 19(a)(1)(B)(i).

Any large-scale release of inmates would implicate the traditional factors analyzed by prosecutors

in cases of early release, i.e., the inmates’ fitness for continued confinement and the balancing of

any danger they might pose to the community. Prosecutors, parole officials, and others on behalf

of the United States are continuing to conduct that analysis for inmates serving misdemeanor

sentences, see April 14, 2020 Order, In re Sentenced Misdemeanants, 2020 CNC 000120 (Super.

Ct. of D.C. March 31, 2020), and they should have the opportunity to represent the United States’




2
        In Bailey v. Fullwood, 780 F. Supp. 2d 20 (D.D.C. 2011), a pro se plaintiff sued the U.S.
Parole Commission, alleging violations of parole regulations and the Privacy Act. Id. at 22. The
Commission urged the court to construe the suit as a writ of habeas corpus and dismiss it, because
the plaintiff had not named as a respondent the warden of the facility in Pennsylvania in which he
was incarcerated. Id. (citing Rumsfeld v. Padilla, 542 U.S. 426, 439 (2004)). The court, however,
sua sponte joined the warden as a respondent and then severed the Privacy Act claims and
transferred the habeas claim to the appropriate court (holding that it lacked personal jurisdiction
over the warden). Id. at 25–26.


                                                  3
          Case 1:20-cv-00849-CKK Document 54 Filed 04/21/20 Page 4 of 8




interests in this case. Similarly, the federal Bureau of Prisons (BOP) should also be given an

opportunity to weigh in on its interpretation of statutes, like the transitional release and home

confinement provisions of 18 U.S.C. § 3624(c) that the BOP Director is responsible for

implementing.

        An implicit premise of plaintiffs’ habeas argument appears to be that such relief is

available despite pretrial detainees’ available remedies in Superior Court proceedings. As the

prosecuting authority in such proceedings, the United States obviously has an interest in the

determination of that proposition. But that proposition is dubious. See In re Al-Nashiri, 835 F.3d

110, 130 n. (D.C. Cir. 2016) (“[W]e observe that federal courts routinely decline to allow claims

that can be raised in pretrial motions and addressed on direct appeal to instead be raised via pretrial

habeas petition, whether trial is set to take place in federal court, state court, or a court-martial.”)

(citing Henry v. Henkel, 235 U.S. 219, 229 (1914) (federal prosecution) (“[T]he hearing on habeas

corpus is not in the nature of a writ of error nor is it intended as a substitute for the functions of

the trial court …. [A defendant] cannot, in either case, anticipate the regular course of proceeding

by alleging a want of jurisdiction and demanding a ruling thereon in habeas corpus proceedings.”));

In re Justices of the Superior Court Dep’t of the Mass. Trial Court, 218 F.3d 11, 17–19 (1st Cir.

2000) (state prosecution) (“[T]he federal courts have routinely rejected petitions for pretrial habeas

relief raising any variety of claims and issues …. Defendants are not entitled to consideration of

their federal habeas claims until a time when federal jurisdiction will not seriously disrupt state

judicial processes.” (internal quotation marks omitted))).

        Plaintiffs’ cited authorities also fail to acknowledge the unique situation of D.C. Jail

inmates. Ordinarily, the habeas remedy for those under sentence pursuant to the D.C. Code is D.C.

Code § 23-110; although that provision does not apply to pretrial detainees, Section 23-110(c)



                                                   4
          Case 1:20-cv-00849-CKK Document 54 Filed 04/21/20 Page 5 of 8




nevertheless provides that the “prosecuting authority” is served to respond to such requests for

relief. That prosecuting authority, for the vast majority of inmates in Department of Corrections

(DOC) facilities, is the U.S. Attorney’s Office (USAO). Moreover, some D.C. Jail inmates are

under a D.C. sentence (even excluding misdemeanants). Such inmates include those who are

awaiting designation or assignment to a federal facility, and those who might be awaiting

additional charges. In that case, the USAO is the only proper respondent in habeas. D.C. Code

§ 23-110(c); see Swain v. Pressley, 430 U.S. 372, 378 (1977) (explaining that, in enacting Section

23-110, Congress sought to vest the Superior Court with exclusive jurisdiction over most collateral

challenges by prisoners sentenced in that court).

II.    The PLRA Applies and Supports the Involvement of the United States, Not Only To
       Protect Its Interests But To Protect the District Against Competing Legal Obligations.

       By its express terms, the PLRA applies to Section 1983 suits, but not to habeas petitions.

18 U.S.C. § 3626(g)(2) (PLRA applies to civil suits “with respect to the conditions of confinement

or the effects of actions by government officials on the lives of persons confined in prison, but

does not include habeas corpus proceedings challenging the fact or duration of confinement in

prison[.]”). Traditionally, habeas petitions were to challenge the detention, not the conditions of

confinement. See, e.g., Preiser v. Rodriguez, 411 U.S. 475, 484 (1973) (“[T]he traditional function

of the writ is to secure release from illegal custody.”).

       Here, plaintiffs brought suit under both Section 1983 and habeas, challenging the

conditions of DOC facilities and urging the release of “as many people as possible[.]” Compl. at

34–37. The D.C. Circuit has made clear that a person in custody may challenge both the detention

and the conditions of confinement through the writ. Aamer v. Obama, 742 F.3d 1023, 1032 (D.C.

Cir. 2014). Because plaintiffs challenge the conditions of confinement in DOC facilities, the PRLA




                                                    5
          Case 1:20-cv-00849-CKK Document 54 Filed 04/21/20 Page 6 of 8




is clearly implicated. 3 Plaintiffs also seek relief through habeas, the “traditional remedy” for which

is “outright release.” Id. at 1035. Plaintiffs’ two-pronged request for relief favors the joinder of the

United States, which is responsible for the vast majority of persons in DOC facilities.

       The Office of the Attorney General for the District of Columbia (OAG) prosecutes only a

small number of misdemeanor crimes, most of which do not result in pre-trial or post-conviction

detention. See D.C. Code §§ 23-101(a), (b). For all other offenses, criminal prosecutions are

“conducted in the name of the United States by the United States [A]ttorney for the District of

Columbia or his assistants.” Id. § 23-101(c); see also In re Crawley, 978 A.2d 608, 609-10 (D.C.

2009). The USAO conducts the majority of criminal prosecutions in the District of Columbia, a

fact which plaintiffs cannot rebut.

       More than 97% of persons in DOC custody are there under some federal authority like the

United States Attorney’s Offices, the FOP, U.S. Marshals Service and U.S. Parole Commission.

See Chakraborty Decl., ¶ 6. Ordering the release of a significant number of those in DOC custody

would primarily affect proceedings brought or authorized by the United States.

       As explained previously, the United States has “an interest relating to the subject of the

action,” and adjudicating this case in its absence may “as a practical matter impair or impede [the

United States’] ability to protect the interest,” Fed. R. Civ. P. 19(a)(1)(B), and could leave the



3
        The PLRA, among other provisions, constrains the authority of courts to order preliminary
injunctive relief, stating that such relief “must be narrowly drawn, extend no further than necessary
to correct the harm the court finds requires preliminary relief, and be the least intrusive means
necessary to correct that harm.” 18 U.S.C. § 3626(a)(2). The PLRA imposes greater restrictions
on the release of prisoners to remedy prison conditions. Id. § 3626(a)(3) (court shall not enter a
prisoner release order unless “a court has previously entered an order for less intrusive relief that
has failed to remedy the deprivation” and “the defendant has had a reasonable amount of time to
comply with the previous court orders.”). See also id. § 3626(a)(3)(B) (“In any civil action in
Federal court with respect to prison conditions, a prisoner release order shall be entered only by a
three-judge court[.]”).


                                                   6
          Case 1:20-cv-00849-CKK Document 54 Filed 04/21/20 Page 7 of 8




District “subject to a substantial risk of incurring double, multiple, or otherwise inconsistent

obligations because of the interest.” Fed. R. Civ. P. 19(a)(1)(B)(ii). The DOC retains various legal

responsibilities toward the United States with respect to those in its custody. All DOC inmates

charged with felonies, for example, remain under the ultimate authority of the U.S. Attorney

General. See D.C. Code § 24-101. Many DOC inmates have been detained by court order in

proceedings conducted by the USAO. And intergovernmental agreements between the District and

the United States impose obligations for the care and confinement of those held under some form

of federal authority. 4

        To order the release of those in DOC custody would thus “leave [the District] subject to a

substantial risk of incurring double, multiple, or otherwise inconsistent obligations because of the

interest.” Fed. R. Civ. P. 19(a)(1)(B)(ii). Before the Court considers any request for relief that

would possibly involve the release of those placed into DOC custody through lawful processes,

the United States should be allowed to represent its interest in seeking fair and just criminal

adjudications.

                                          CONCLUSION

        For the foregoing reasons and those stated in the District’s motion, the Court should grant

the motion and join the United States as a necessary party.

Dated: April 21, 2020.                         Respectfully submitted,

                                               KARL A. RACINE
                                               Attorney General for the District of Columbia



4
        For instance, IGA No. 16-00-0016, between the U.S. Marshals Service, other federal
agencies, and the DOC, establishes the guidelines (and reimbursement) for the District’s housing
and transport of federal inmates in its custody. See DOC Policy & Procedure 2120.2D (eff. May
7,     2015),     available    online      at         https://doc.dc.gov/sites/default/files/dc/sites/
doc/publication/attachments/PP%202120.2D%20DOC%20Reimbursement%20for%20Federal
%20Prisoners%2005-07-2015.pdf.
                                                  7
Case 1:20-cv-00849-CKK Document 54 Filed 04/21/20 Page 8 of 8




                           TONI MICHELLE JACKSON
                           Deputy Attorney General
                           Public Interest Division

                           /s/ Fernando Amarillas
                           FERNANDO AMARILLAS [974858]
                           Chief, Equity Section

                           /s/ Andrew J. Saindon
                           MICAH BLUMING [1618961]
                           PAMELA DISNEY [1601225]
                           Assistant Attorneys General
                           ANDREW J. SAINDON [456987]
                           Senior Assistant Attorney General
                           441 Fourth Street, N.W.
                           Suite 630 South
                           Washington, D.C. 20001
                           (202) 724-7272
                           (202) 730-1833 (fax)
                           andy.saindon@dc.gov

                           Counsel for Defendants




                              8
